Citation Nr: 1711102	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS) to include as a result of exposure to containments in the water supply at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that during the pendency of the Veteran's appeal for service connection for MDS, VA has amended  38 C.F.R. §§ 3.307 and 3.309 to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  This amendment is taken under consideration below.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of MDS.

2.  The Veteran served on active duty at United States Marine Corps Base Camp Lejeune from April 25, 1963 to July 1, 1963.  

3.  The Veteran has had Hemoglobin of 9.6gm/100ml with easy fatigability.  


CONCLUSION OF LAW

The criteria for service connection for MDS on a presumptive basis are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(7), 3.309(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal for service connection for MDS there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Diseases Associated with Exposure to Contaminants
in the Water Supply at Camp Lejeune

Under the new codified 38 C.F.R. § 3.307(a)(7):  certain diseases have been associated with exposure to contaminants in the water supply at Camp Lejeune.  (i) For the purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.

(ii) The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.

(iii) A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  The last date on which such a veteran, or former reservist or member of the National Guard, shall be presumed to have been exposed to contaminants in the water supply shall be the last date on which he or she served at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  For purposes of this section, service at Camp Lejeune means any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.

(iv) Exposure described in paragraph (a)(7)(iii) of this section is an injury under 38 U.S.C. 101(24)(B) and (C).  If an individual described in paragraph (a)(7)(iii) of this section develops a disease listed in §3.309(f), VA will presume that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service.

Under 38 C.F.R. §3.309(f) disease associated with exposure to contaminants in the water supply at Camp Lejeune.  If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of §3.307(a)(7), the following diseases shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of §3.307(d).  (1) Kidney cancer.  (2) Liver cancer. (3) Non-Hodgkin's lymphoma. 
(4) Adult leukemia.  (5) Multiple myeloma.  (6) Parkinson's disease.  (7) Aplastic anemia and other myelodysplastic syndromes.  (8) Bladder cancer. (Emphasis Added).


Merits

With regard to whether the Veteran meets the requirement for presumed exposure to contaminants in the water at Camp Lejeune, specifically the requirement that the Veteran serve no less than 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, a "Chronological Record of Medical Care" from the Veteran's Service Treatment Records (STRs) recorded that the Veteran was at Camp Lejeune from April 25, 1963 to July 1, 1963.  These 67 days fall within the August 1, 1953 to December 31, 1987 requirement and meet the at least 30 days requirement under 38 C.F.R. § 3.307(a)(7)(iii). Thus, exposure to the contaminants in the water supply systems at Camp Lejeune is presumed.

Further, the Veteran has a disease listed under section 3.309(f), diseases subject to presumptive diagnosis as evidenced by a October 15, 2003 VA treatment, wherein a VA clinician diagnosed the Veteran with early MDS (myelodysplastic syndrome).  See 38 C.F.R. §§  3.307(a)(7)(ii); and 3.309(f).

However, in order for the presumptive provision of section 3.307(a)(7) to apply the Veteran must meet the requirement that his disability be rated at the 10 percent level.  38 C.F.R. § 3.307(a)(7)(ii) (The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service).

Addressing the 10 percent requirement, the Board notes that MDS is rated by analogy and in this case the RO has placed MDS in the diagnostic code 7700 - governing the evaluations for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia. This provision is under 38 C.F.R. § 4.117  Schedule of ratings-hemic and lymphatic systems.  See 38 C.F.R. § 4.117 Diagnostic Code (DC) 7700.  Under DC 7700, a 10 percent rating requires hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches. Id.  

In a September 2, 2015, VA treatment note lab results from June 2015 showed the Veteran's hemoglobin level as 9.6gm/100ml.  Additionally, the Board notes an October 6, 2014, VA treatment note, wherein the Veteran's caregiver reported that the Veteran minimizes his symptoms out of guilt and that he likely does not participate in activities because of a lack of energy.  Thus, demonstrating easy fatigability. The Board finds that these treatment notes establish that the Veteran's MDS meets the 10 percent criteria under 38 C.F.R. § 4.117 DC 7700.  See 38 C.F.R. § 3.307(a)(7)(ii).

The Board upon review of the relevant evidence finds that that the Veteran meets the requirements of 38 C.F.R. § 3.307(a)(7) for presumptive service connection for his MDS.  See 38 C.F.R. § 3.307(a)(7)(iv).


ORDER

Entitlement to service connection for MDS is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


